NO. 12-18-00252-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 THAYLIAS GLOVER,                                 §          APPEAL FROM THE 114TH
 APPELLANT

 V.                                               §          JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §          SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Thaylias Glover appeals his conviction of burglary of a habitation. In one issue, Appellant
argues that the trial court improperly assessed court costs in its judgment. We modify and affirm
as modified.


                                          BACKGROUND
       Appellant was charged by indictment with burglary of a habitation and pleaded “guilty.”
A jury assessed Appellant’s punishment at imprisonment for twenty years. The trial court
sentenced Appellant accordingly, and this appeal followed.




                                          COURT COSTS
       In his sole issue, Appellant argues that the trial court erred in assessing in its judgment
court costs of $250.00 for “DNA Testing - Sexual Offense” because such costs cannot be assessed
against a defendant not charged with a sexual offense. We review Appellant’s issue as a challenge
to the sufficiency of the evidence supporting court costs.
Standard of Review and Applicable Law
         A challenge to the sufficiency of the evidence supporting court costs is reviewable on direct
appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011).
We measure sufficiency by reviewing the record in the light most favorable to the award. Mayer
v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas v. State, 403 S.W.3d 377, 382
(Tex. App.–Houston [1st Dist.] 2013, no pet.). Requiring a convicted defendant to pay court costs
does not alter the range of punishment, is authorized by statute, and is generally not conditioned
on a defendant’s ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West 2018);
Armstrong, 340 S.W.3d at 767; see also Johnson v. State, 405 S.W.3d 350, 353 (Tex. App.–Tyler
2013, no pet.).
Evidence Supporting Assessment of Costs
         The judgment of conviction reflects that the trial court assessed $479.00 in court costs. The
judgment includes a document identified as “Attachment A Order to Withdraw Funds,” which
states that Appellant has incurred “[c]ourt costs, fees and/or fines and/or restitution” in the amount
of $479.00. The certified bill of costs itemizes the court costs imposed, including the imposition
of court costs of $250.00 for “DNA Testing Fee - Sexual Offense.” The State concedes that the
imposition of court costs for DNA testing is improper in light of the allegations against Appellant
and further concedes that there is no indication that Appellant was subjected to DNA testing. We
agree. Therefore, we hold that the costs imposed in the trial court’s judgment for “DNA Testing -
Sexual Offense” are not supported by sufficient evidence. Appellant’s sole issue is sustained.


                                                  CONCLUSION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment to reflect
that the amount of court costs is $229.00. See TEX. R. APP. P. 43.2(b). We also modify Attachment
A to state that the total amount of “court costs, fees and/or fines and/or restitution” is $229.00.
See, e.g., Reyes v. State, 324 S.W.3d 865, 868 (Tex. App.–Amarillo 2010, no pet.). We affirm the
trial court’s judgment as modified. See TEX. R. APP. P. 43.2(b).
                                                                   BRIAN HOYLE
                                                                      Justice

Opinion delivered July 10, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 10, 2019


                                         NO. 12-18-00252-CR


                                       THAYLIAS GLOVER,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0525-18)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein, and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect that the amount of court costs is $229.00. We also
modify Attachment A to state that the total amount of “court costs, fees and/or fines and/or
restitution” is $229.00; and as modified, the trial court’s judgment is affirmed; and that this
decision be certified to the trial court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.